Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.
 
Election/Restrictions
Applicants elected, without traverse, Species I (Figs. 4-6) in the reply filed on September 29, 2021.
Claims 5, 8, 9, 11-14, 19, 22, 23, 25-28 are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 29, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 10, 15, 20, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dexter et al. (US 2015/0255095 A1).
As per claim 1 (and analogously, as per claim 15), Dexter et al. (US 2015/0255095 A1) discloses a baseplate (e.g. 41) for a disk drive suspension comprising: a receiving space at a distal end configured to mate with a spring of a load beam (21, 23, Figs. 7-9 - see receiving space comprising space under tip (49) located at a distal end (e.g., end where tip (49) is located) for mating with the spring of a load beam (23)), the receiving space partially extends a length of the baseplate (Figs. 7-9 - see how the receiving space partially extends a length of the baseplate (41)); and a swage hub (e.g., 45) at a proximal end (e.g., 42A/42B - including region (42A) on which hub (45) is located), the proximal end is opposite the distal end; and an indented surface (e.g., 47 - see indented surface comprising flange portion (47) indented at step (48) to create a thinner portion relative to tip (43) - see paragraphs [0032, 0034]) reducing an overall thickness of the baseplate (41) at the swage hub (45); the indented surface (e.g., 47 - see indented surface comprising flange portion (47) indented at step (48)) is shaped to correspond with an actuator arm profile area, the indented surface is defined by a baseplate support section extending from the proximal end (i.e., extending from proximal end at (42B) (e.g., 50 - see how the indented surface (47) is shaped to correspond with an actuator arm (50) profile area, outlined by the baseplate support section, as shown in Figs. 8, 9; paragraph [0036], "arms 50').  
Additionally, as per claim 15, Dexter et al. (US 2015/0255095 A1) further discloses a disk drive suspension (e.g., as exemplified by designator (30)) comprising: a load beam (e.g., 23) including a spring (portion of load beam that is connected to the baseplate, which allows flexing relative thereto); and the baseplate (41) coupled to the spring of the load beam (23).  
As per claim 6 (and analogously, as per claim 20), wherein the baseplate (41) is configured to be used with a tri-stage actuated suspension - that is, the baseplate (41) is considered to be connected with a suspension assembly (e.g., 30), which itself, can be configured to include a microactuator at its distal end, which in conjunction with the milliactuator (PZTs 17, 17) and a VCM, is considered a tri-stage actuated suspension (Note: intended use).  
As per claim 10 (and analogously, as per claim 24), wherein the baseplate support section is symmetrical. E.g., see Fig. 7, wherein the baseplate support section (42B) is symmetrical along an axis extending perpendicular to the width W1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dexter et al. (US 2015/0255095 A1) in view of Imuta (US 2013/0293070 A1).
See the description of Dexter et al. (US 2015/0255095 A1), supra.
		As per claim 3 (and analogously, as per claim 17), Dexter et al. (US 2015/0255095 A1) further discloses wherein the baseplate (41) is configured to be used with a dual stage actuated suspension (e.g., the actuators (17) exemplify a dual stage actuation design; moreover see paragraph [0005], "It has been common practice for hard disk drives to incorporate dual stage actuation swage mounts."   
As per claim 2 (and analogously, as per claim 16), Dexter et al. (US 2015/0255095 A1) further discloses a left-side mounting region and a right-side mounting region at the distal end (43, Figs. 2, 7-9 - see tip section 43 forming a left and right side mounting region for actuators (17), as shown clearly in Fig. 2, wherein each PZ is supported by a shelf connected to or integral with the baseplate); paragraphs [0032-0033]; paragraph [0007] "piezoelectric transducers (PZTs) 17", each mounting region includes at least one mounting shelf extending from the base plate and configured to receive an actuator (17) (as clearly shown in Fig. 2; paragraphs [0032, 0033, 0007].  
As per claim 2 (and analogously, as per claim 16), Dexter et al. (US 2015/0255095 A1) remains silent with regard to wherein the left-side mounting region includes at least one mounting shelf configured to receive a first actuator and the right-side mounting region including at least one mounting shelf configured to receive a second actuator.
Additionally, as per claim 4 (and analogously, as per claim 18), Dexter et al. (US 2015/0255095 A1) appears to remains silent with regard to wherein an actuator mounting shelf closer to the distal end includes a mating element configured to abut the spring of the load beam. 
Imuta (US 2013/0293070 A1), however discloses such features. That is, Imuta (US 2013/0293070 A1) discloses a baseplate for a disk drive suspension (1, 5, Fig. 1, 2, 3, 4, 5, 6; para[0033], ‘a base plate 5 corresponding to a base of the head suspension 1') comprising: a receiving space at a distal end configured to mate with a spring of a load beam (3, 11, Fig. 1, 2, 3, 4, 5, 6 - see load beam 3 with spring/resilient part 11 for attaching to the receiving space of the base plate; para[0033], ‘a load beam 3'; para[0035], ‘resilient part 11'), the receiving space partially extends a length of the baseplate (Fig. 1, 2, 3, 4, 5, 6); and further comprising a left-side mounting region and a right-side mounting region at the distal end (33, Fig. 1, 2, 3, 4, 5, 6 - see how the actuator base 33 comprises a left and right mounting region for actuators 35; para[0043]), each mounting region includes at least one mounting shelf extending from the base plate and configured to receive an actuator (41, 47, Fig. 1, 2, 3, 4, 5, 6 - see how each mounting region includes a shelf portion formed by the base front wings 41, and shelf portions formed by receiving members 47, said shelf portions configured to receive the actuators 35; para[0045]; para[0047]); wherein an actuator mounting shelf closer to the distal end includes a mating element configured to abut the spring of the load beam (65, 67, Fig. 1, 2, 3, 4, 5, 6 - see how the actuator mounting shelf formed by the wings 41 at the distal end include a mating element in the form of recesses 67 configured to abut the receiving members 47 of the spring 11; para[0060], 'The suppressing zone 65 is made of recesses 67 and 69'; para[0061], 'The recess 67 is formed by partially etching off an overlapping face 71 of the actuator base 33 and the recess 69 is formed by partially etching off an overlapping face 73 of the receiver member 47’; para[0047], ‘the receiver member 47 is integral with a base end of the resilient part 11 of the load beam 3’).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the baseplate of Dexter et al. (US 2015/0255095 A1), including the amended limitations provide for in claims 2 and 16 (mounting shelfs) wherein as per claim 4 (and analogously, as per claim 18), an actuator mounting shelf closer to the distal end includes a mating element configured to abut the spring of the load beam, as taught by Imuta (US 2013/0293070 A1), in order to have allowed for a stronger and reliable connection between the baseplate and the load beam.

Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive. 
The Applicant alleges that Dexter et al. (US 2015/0255095 A1) fails to anticipate the claimed invention (as it pertains to amended claims 1 and 15), stating:

the thickness step 48 does not extend from the proximal end. Rather, the thickness step 48 merely forms the transition from thickness tl to thickness t2 at the tip 43. In fact, Dexter teaches the rationale for such placement in paragraph [0038]: "thicker tip swage mounts 41 assembled in a head stack with the thickness step 48 oriented toward the middle of the arms 50 so that the clearance 40 between the swage mount 41 and the disk 44 is not reduced." See Figure 8. 
As a result, Dexter fails to teach "an indented surface reducing an overall thickness of the baseplate at the swage hub, the indented surface is shaped to correspond with an actuator arm profile area, the indented surface is defined by a baseplate support section extending from the proximal end." Moreover, because the thickness step 48 does not extend from the proximal end, as claimed, the stiffness of the first flange body part 42A is severely impacted from the reduced thickness t1.
As a result, Dexter does not teach, suggest, or anticipate each of the features of independent claims 1 and 15. Additionally, dependent claims 2-3, 6, 7, 10, 15-17, 20, 21 and 24 are also not anticipated by Dexter, as these claims depend from independent claims 1 and 15. 
 
Emphasis in original. See p. 10 of the Response.
Essentially, the Applicant opines that the Examiner's interpretation of the "baseplate support section" is incorrect as applied to the claims, since the claims now recite that the "baseplate support section extend[s] from the proximal end" and not a distal end.
The Examiner respectfully disagrees with the Applicant's interpterion as to how the Examiner has applied Dexter to the instantly claimed invention.
That is, as set forth in the rejection, supra, Dexter discloses a baseplate (e.g. 41) for a disk drive suspension comprising: a receiving space at a distal end configured to mate with a spring of a load beam (21, 23, Figs. 7-9 - see receiving space comprising space under tip (49) located at a distal end (e.g., the distal end is where tip (49) is located) for mating with the spring of a load beam (23)), the receiving space partially extends a length of the baseplate (Figs. 7-9 - see how the receiving space partially extends a length of the baseplate (41)); and a swage hub (e.g., 45) at a proximal end (e.g., the proximal end is the end opposite the spring configured-distal end (49), and the proximal end (which includes 42B and 42A) is spaced from the distal end (at (49)) by the I-beam as seen in Fig. 7, with the space (43) therebetween. The proximal end commences at the portion of (42B) facing the open spacing (43), directly opposing the distal end (49).
This interpretation is not only reasonable based upon the claims as presently drafted, but is consistent with the claim language as drafted by the Applicant in every manner. Moreover, as per the claimed invention, the proximal end (42A/42B - including region (42A) on which hub (45) is located) is opposite the distal end; and an indented surface (e.g., 47 - see indented surface comprising flange portion (47) indented at step (48) to create a thinner portion relative to tip (43) - see paragraphs [0032, 0034]) reducing an overall thickness of the baseplate (41) at the swage hub (45); the indented surface (e.g., 47 - see indented surface comprising flange portion (47) indented at step (48)) is shaped to correspond with an actuator arm profile area, the indented surface is defined by a baseplate support section extending from the proximal end (i.e., extending from proximal end at (42B) (e.g., 50 - see how the indented surface (47) is shaped to correspond with an actuator arm (50) profile area, outlined by the baseplate support section, as shown in Figs. 8, 9; paragraph [0036], "arms 50').  
Although Dexter et al. (US 2015/0255095 A1) does indeed state "thicker tip swage mounts 41 assembled in a head stack with the thickness steps 48 oriented toward the middle of the arms 50 so that the clearance 40 between the swage mount 41 and the disk 44 is not reduced," at paragraph [0036], such a statement does not preclude the fact that Dexter et al. (US 2015/0255095 A1) still reads on the claimed invention. That is, as expressly shown by Dexter et al. (US 2015/0255095 A1) in Figs. 7-9, an indented surface (e.g., 47 - see indented surface comprising flange portion (47) indented at step (48) to create a thinner portion relative to tip (43) - see paragraphs [0032, 0034]) reduces an overall thickness of a baseplate support section at the swage hub (45); the indented surface (e.g., 47 - see indented surface comprising flange portion (47) indented at step (48)) is shaped to correspond with an actuator arm profile area, outlined by the baseplate support section (e.g., 50 - see how the indented surface (47) is shaped to correspond with an actuator arm (50 profile area, outlined by the baseplate support section, as shown in Figs. 8, 9; paragraph [0036], "arms 50').  
Moreover, as noted in paragraph [0034], Dexter further states:
The `T` shaped tip 49 has a thickness t2 that is greater than t1 for enhancing out-of-plane robustness of the `T` shaped tip 49. A thickness step 48 may separate the flange body 42 into a first flange body part 42A having thickness t1 and a second flange body part 42B having thickness t2. Although a thickness step 48 is shown in FIG. 7, smooth or other forms of transition from thickness t1 to thickness t2 may be utilized without limiting the scope of the present invention. In another embodiment, both the thickness of the second flange body part 42B and the thickness of the tip 49 are greater than the thickness of the first flange body part 42A, yet the thickness of the second flange body part 42B and the thickness of the tip 49 are not equal.

Emphasis added. And at paragraph [0035]:

 It is desirable to provide additional clearance between the flange body 42 and the disk positioned underneath it by providing a relatively thin flange body 42. This prevents or reduces the likelihood of contact between the swage mount 42 and the disk surface during a mechanical shock event. In one embodiment, when the thicker tip swage mount is utilized, the clearance between the flange body 42 and the disk can be maintained or increased. The maintained or additional clearance may advantageously allow incorporation of a higher number of actuator arms and/or heads into the same hard disk drive height, or allow for a shorter overall drive height which is critical for certain low profile devices.

Emphasis added.

Thus, Dexter et al. (US 2015/0255095 A1) is seen to anticipate both claims 1 and 15.
The Applicant further alleges that "[r]egarding claims 4 and 18, the Office cites Imuta for teaching additional features the Office concedes is not taught by Dexter. Claims 4 and 18 depend from independent claims 1 and 15, and inherit each of the limitations of these claims. Applicant respectfully asserts that the combination of Dexter and Imuta does not teach claims 4 and 18 at least for the same reasons as set forth above with respect to independent claims 1 and 15; accordingly, Applicant requests reconsideration and withdrawal of the rejection of these claims."
The Examiner has demonstrated that Dexter et al. (US 2015/0255095 A1) does indeed anticipate claims 1 and 15, and maintains the reasons for the rejection of claims 4 and 18, as set forth in the rejection supra, as being unpatentable over Dexter et al. (US 2015/0255095 A1) in view of Imuta (US 2013/0293070 A1), under 35 USC 103.
Pertaining to the claims rejected under 35 U.S.C. § 102 as being anticipated by the disclosure of Dexter et al. (US 2015/0255095 A1) the following should be noted. Anticipation is established only when a single prior art reference discloses, expressly or under the principles of inherency, each and every element of a claimed invention as well as disclosing structure which is capable of performing the recited functional limitations. RCA Corp. v. Applied Digital Data Systems, Inc., 730 F.2d 1440, 1444, 221 USPQ 385, 388 (Fed. Cir.); cert. dismissed, 468 U.S. 1228 (1984); W.L. Gore and Associates, Inc. v. Garlock, Inc., 72.1 F.2d 1540, 1554, 220 USPQ 303, 313 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
 The Examiner, as clearly articulated in the rejection, supra, has set forth a one-to-one correspondence with each and every element of the claimed invention.  
As recited MPEP§2106:
Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow. . . .  The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. . . . An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”). [Emphasis in bold italics added].

Moreover, one must also bear in mind that limitations contained within Applicant’s arguments cannot be read into the claims for the purpose of avoiding prior art.  In re Sporck, 386 F.2d 924, 155 USPQ 687 (CCPA 1968).
As set forth in the MPEP§ 706, "the standard to be applied in all cases is the 'preponderance of the evidence' test. In other words, an examiner should reject a claim if, in view of the prior art and evidence of record, it is more likely than not that the claim is unpatentable."  Clearly, the Examiner has established that one of ordinary skill in the art would reasonably construe the one-to-one correspondence with each and every element of the claimed invention, in the manner set forth in the rejection, supra, by at least the preponderance of the evidence.  The Applicant's arguments have fallen well short of rebutting the Examiner’s prima facie case of anticipation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688